Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-27 are pending as filed with the preliminary amendment of March 25, 2021.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-14, drawn to a substrate processing apparatus.
Group II, claims 15-27, drawn to a substrate processing method.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the features of claim 1 (of Group I), for example, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Japan 2015-154o63 (hereafter ‘063) EITHER alone OR optionally in view of Japan 2016-156038 (hereinafter ‘038) (both references used with the translations as provided with the IDS of March 25, 2021). ‘063 teaches a substrate processing apparatus (0001), with a rotary table (chuck 190) configured to horizontally hold a substrate (wafer W) (figure 6, 0062), a rotary driving mechanism 193 configured to rotate the rotary table around a vertical axis (figures 4, 6, 0063), an electric heater 201 provided in the table to rotate with the table and configured to heat the substrate on the table (figures 4, 6, 0065-0067).  A power feeding electrode 202 is provided that is configured to contact the heater and provide power to the heater and is provided with an electrode moving mechanism 203 to allow the electrode 202 and heater to be relatively contacted and separated from each other, and a power feeder is provided that is configured to supply power to the power feeding electrode 202 (figure 6, 0065-0067, 0081-0082).  A processing cup 194 is provided to surround the rotary table 190 and connected to an exhaust line 196 and drain line 195 (note figure 4 and 0064).   A processing liquid nozzle 212 configured to supply a processing liquid onto the substrate and a processing liquid supply mechanism 221 configured to supply a processing liquid to the nozzle 212 is provided (note figure 4 and 0069-0070).  A controller 60 is provided that is configured to control the system so all mechanisms would be controlled (note 0072).  As to the power receiving electrode provided in the rotary table electrically contacted to the heater so rotating with the table, such that the feeding electrode 202 contacts the receiving electrode rather than directly the heater, it would have been an obvious matter of separation and/or duplication of parts that the electrode 202 would predictably and acceptably be split in two parts, one that provides the movement and connection to the power feeder and one that is connected to the heater and remains in the table, note In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); and In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961), since the same action would be provided with the same activity from the combination of the two electrodes as in a single longer electrode.  Furthermore, as to the processing liquid supply configured to supply electroless plating liquid as the processing liquid, (1) using ‘063 alone, ‘063 describes the processing liquid as a cleaning liquid  (0069-0070), however, it is a liquid supply, so it is understood that other liquids, such as electroless plating liquid would also be predictably and acceptably provided with this liquid supply. (2) using ‘063 in view of ‘038, ‘063 describes the processing liquid as a cleaning liquid  (0069-0070), however, it is a liquid supply.  Furthermore, ‘038 describes how a similar apparatus with a rotary table, cup, etc. is used to apply electroless plating liquid to a wafer as well as cleaning liquid (note figure 5, 0027-0028, 0030,  0076-0078).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘063 to also provide that the liquid supply mechanism is used to provide electroless plating liquid as well as suggested by ‘038 as a known liquid to be used in such systems.  Thus all features of claim 1 are suggested.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/            Primary Examiner, Art Unit 1718